Appeal by defendants Die Concrete Corp. and Transameriea Insurance Company from an order of the Supreme Court, Kings County, dated October 9, 1967, which granted plaintiff’s motion for permission to file [with the note of issue] a readiness statement, with leave to plaintiff to conduct, on a specified adjourned date or on any other adjourned date, the pretrial examination of the defendant Die Concrete Corp. Order affirmed, without costs. Plaintiff’s pending pretrial examination of the defendant Die Concrete Corp. shall be completed on Wednesday, January 31,1968. [See decision in companion appeal, Weinstein & Sons v. Die Concrete Corp., 29 A D 2d 683.] Christ, Acting P. J., Brennan, HopMns, Munder and Martuscello, JJ., concur.